DETAILED ACTION
This Office Action is in response to the remarks entered on 11/20/2020. Claims 1 and 19 were amended. No claims were added. No claims were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered.
Response to Arguments
In reference to application’s arguments about 35 U.S.C 112(b): 
-The rejection of claim 1 under 35 U.S.C 112(b).
Examiner’s response: 
-The rejection of claim 1 is withdrawn based on the view of claim amendment. 
In reference to application’s arguments about 35 U.S.C 102: 
In paragraph 14 of the Action, claims 1, 3, 5, 7, 9, and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 5,355,434 to Yoneda et al. ("Yoneda"). Applicant respectfully traverses this rejection. 
Applicant’s argument: 
In paragraph 12 of the Action, claims 1, 3, 5, 7, 9, and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 5,355,434 to Yoneda et al. ("Yoneda"). Applicant respectfully traverses this rejection. 
In order to establish a prima facie case of anticipation, the cited reference must teach each and every claimed limitation. Therefore, if a single element is missing in the cited reference, a prima facie case of anticipation has not been established and the rejection should be withdrawn. In the present case, Yoneda fails to anticipate claims 1, 3, 5, 7, 9, and 19 for at least the fact that Yoneda fails to disclose "the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer, where at least one node in the intermediate layer does not have a connection with at least one node in the input layer" and "calculate an activity level of the node in the intermediate layer by using the acquired activity level of the respective nodes in the input layer and the acquired weight for the corresponding edges, so as to only perform 
Yoneda discloses a method and apparatus for performing learning in a neural network which has an input layer, an intermediate layer, and an output layer. Plural nodes of the input layer are related to plural nodes of the intermediate layer with plural connection weights, while the plural nodes of the intermediate layer are also related to plural nodes of the output layer with plural connection weights. Although input data composed of plural components and teaching data composed of plural components are used in learning operation, some of the components are ineffective for the purpose of learning operation. During error calculation between output data from the neural network and the teaching data, the apparatus judges whether each of the components of the teaching data is effective or ineffective, and output errors corresponding to the ineffective components are regarded as zero. The connection weights are thereafter corrected based upon the calculated errors. The apparatus further comprises means for adding new input data and teaching data into a data base, and means for calculating a degree of heterogeneousness of the new teaching data. The new input data and teaching data are added to the data base only when the degree of heterogeneousness is smaller than a predetermined value. (Yoneda, Abstract.) In addition, Yoneda discloses that the output values Oij of the intermediate level are determined as a summation of the output values of each of the input nodes times the edge weight plus a bias Vij. (Yoneda, Col. 5, 11. 1-68.) 
Although Yoneda discloses calculating a summation of the output values of each of the input nodes times the respective edge weights, Yoneda does not disclose the 
In response to the previously filed arguments, the Examiner finds that Yoneda teaches only calculating/summing values from nodes having a connection as claimed in as much as Yoneda discloses in column 1, lines 16-25 that "each of the nodes of the input layers is related to the respective nodes of the intermediate layers with respective connection weights or connection strengths, while each of the nodes of the intermediate layers is related to the respective nodes of the output layers with respective connection weights...". Specifically, the Examiner finds that the calculation of the output of each layer in Yoneda is based on a specific node and a specific connection edge. 
It appears that the Examiner's position is that Yoneda inherently only calculates values from nodes having a connection as claimed because each node in the input layer has a connection with each node in the intermediate layer. However, independent claims 1 and 19 have been amended to specifically recite that at least one node in the 
 Examiner’s response: 
-Applicant’s arguments, see pages 2-3, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1, 3, 5, 7, 9 and 19 under Yoneda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoneda and further in view of Higgins. Please see further rejection detail below.
In reference to application’s arguments about 35 U.S.C 103: 
Applicant’s argument: 
In paragraph 21 of the Action, claims 6, 8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoneda in view of U.S. Patent No. 6,119,112 to Bush et al. ("Bush"). Applicant respectfully traverses this rejection. 
In order to support a rejection under 35 U.S.C. § 103, the Examiner must establish a prima facie case of obviousness. To establish a prima facie case of obviousness three criteria must be met. First, there must be some rationale to combine the cited references. Second, there must be a reasonable expectation of success. Finally, the combination must teach each and every claimed element. 
Claims 6, 8, and 13 depend from independent claim 1. Therefore, claims 6, 8, and 13 are patentable over Yoneda for at least the fact that Yoneda fails to disclose or suggest "the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer, where at least one node in the intermediate layer does not have a connection with at least one node in the input layer" and 
Examiner’s response: 
Examiner respectfully disagrees to applicant’s argument because Yoneda in further view of Higgins teach each and every limitation of claim 1, please see the rejection detail below in this response.
Furthermore, examiner respectfully would like to remind applicant that Bush and Gadea are only brought to cure the specific deficiencies of Yoneda regarding their respective dependent claims 6, 8 and 13. Examiner still understands that Yoneda and Higgins still teach claim 1, as explained above in this response. Therefore, the argument is not persuasive, the rejection is still maintained.
Applicant’s argument: 
In paragraph 25 of the Action, claims 15 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Yoneda in view of U.S. Publication No. 2015/0248608 to Higgins et al. ("Higgins"). Applicant respectfully traverses this rejection. 
Claims 15 and 17 depend from independent claim 1. Therefore, claims 15 and 17 are patentable over Yoneda for at least the fact that Yoneda fails to disclose or suggest 
Examiner Response:
Examiner respectfully disagrees to applicant’s argument because Yoneda in further view of Higgins teach each and every limitation of claim 1, please see the rejection detail below in this response.
Examiner respectfully would like to remind applicant that Higgins is only brought to cure the specific deficiencies of Yoneda regarding their respective dependent claims 15 and 17. Examiner still understands that Yoneda and Higgins still teach claim 1, as explained above in this response. Therefore, the argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument: 
In paragraph 28 of the Action, claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Yoneda in view    of Bush, further in view  of U.S. Publication No. 
Claim 2 depends from independent claim 1. Therefore, claim 2 is patentable over Yoneda for at least the fact that Yoneda fails to disclose or suggest "the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer, where at least one node in the intermediate layer does not have a connection with at least one node in the input layer" and "calculate an activity level of the node in the intermediate layer by using the acquired activity level of the respective nodes in the input layer and the acquired weight for the corresponding edges, so as to only perform calculation on nodes in the input layer that have a connection with a node in the intermediate layer" as discussed above with respect to claim 1. Neither Bush nor Sainath have been, nor can they be, relied upon to overcome this deficiency of Yoneda. Accordingly, claim 2 is patentable over the cited prior art for at least its dependency from claim 1. Reconsideration and withdrawal of this rejection are respectfully requested. 
Examiner’s response: 
Examiner respectfully disagrees to applicant’s argument because Yoneda in further view of Higgins teach each and every limitation of claim 1, please see the rejection detail below in this response.
Furthermore, examiner respectfully would like to remind applicant that Sainath and Bush are only brought to cure the specific deficiencies of Yoneda and Higgins regarding their respective dependent claim 2. Examiner still understands that Yoneda 
Applicant Argument: 
In paragraph 30 of the Action, claims 10, 14, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoneda in view of Sainath, further in view of Bush, still further in view of Higgins. Applicant respectfully traverses this rejection. 
Claims 10, 14, 16, and 18 depend from independent claim 1. Therefore, claims 10, 14, 16, and 18 are patentable over Yoneda for at least the fact that Yoneda fails to disclose or suggest "the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer, where at least one node in the intermediate layer does not have a connection with at least one node in the input layer" and "calculate an activity level of the node in the intermediate layer by using the acquired activity level of the respective nodes in the input layer and the acquired weight for the corresponding edges, so as to only perform calculation on nodes in the input layer that have a connection with a node in the intermediate layer" as discussed above with respect to claim 1. None of Sainath, Bush, nor Higgins have been, nor can they be, relied upon to overcome this deficiency of Yoneda. Accordingly, claims 10, 14, 16, and 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Yoneda in further view of Higgins teach each and every limitation of claim 1, please see the rejection detail below in this response.
Furthermore, examiner respectfully would like to remind applicant that Sainath and Bush are only brought to cure the specific deficiencies of Yoneda and Higgins regarding their respective dependent claim 10, 14, 16, and 18. Examiner still understands that Yoneda and Higgins still teach claim 1, as explained above in this response. Therefore, the argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument: 
In paragraph 35 of the Action, claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Yoneda in view of Bush, further in view of Frazao et al. "DropAll; Generalization of Two Convolutional Neural Network Regularization Methods", 2013, Dept. of Informatics, Univ. Beira Interior and Institute Telecomunicate Covilha, Portugal ("Frazao"). Applicant respectfully traverses this rejection. 
Claims 11 and 12 depend from independent claim 1. Therefore, claims 11 and 12 are patentable over Yoneda for at least the fact that Yoneda fails to disclose or suggest "the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer, where at least one node in the intermediate layer does not have a connection with at least one node in the input layer" and "calculate an activity level of the node in the intermediate layer by using the acquired activity level of the respective 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Yoneda in further view of Higgins teach each and every limitation of claim 1, please see the rejection detail below in this response.
Furthermore, examiner respectfully would like to remind applicant that Sainath and Bush are only brought to cure the specific deficiencies of Yoneda and Higgins regarding their respective dependent claim 11 and 12. Examiner still understands that Yoneda and Higgins still teach claim 1, as explained above in this response. Therefore, the argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument: 
In paragraph 38 of the Action, claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Yoneda in view of Bush, further in view of Matthew et al. "Learning Grammatical Structure with Echo State Networks," Department of Computer Science 
Claim 4 depends from independent claim 1. Therefore, claim 4 is patentable over Yoneda for at least the fact that Yoneda fails to disclose or suggest "the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer, where at least one node in the intermediate layer does not have a connection with at least one node in the input layer" and "calculate an activity level of the node in the intermediate layer by using the acquired activity level of the respective nodes in the input layer and the acquired weight for the corresponding edges, so as to only perform calculation on nodes in the input layer that have a connection with a node in the intermediate layer" as discussed above with respect to claim 1. Neither Bush nor Matthew has been, nor can they be, relied upon to overcome this deficiency of Yoneda. Accordingly, claim 4 is patentable over the cited prior art for at least its dependency from claim 1. Reconsideration and withdrawal of this rejection are respectfully requested.
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Yoneda in further view of Higgins teach each and every limitation of claim 1, please see the rejection detail below in this response.
Furthermore, examiner respectfully would like to remind applicant that Sainath and Bush are only brought to cure the specific deficiencies of Yoneda and Higgins regarding their respective dependent claim 4. Examiner still understands that Yoneda 
Regrading to claim 19, the method claim is being rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 3, 5, 7, 9, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (Patent. Number: 5355434-hereinafter, Yoneda) further in view of Higgins et al. (Pub. No. 20150248608– hereinafter, Higgins).  
Regarding to claim 1, Yoneda teaches an inference device for a hierarchical neural network that reduces the computation load and memory required, the hierarchical neural network including an input layer, at least one intermediate layer, and an output layer […] the inference device comprising: processing circuitry performing a process to (Yoneda, [Fig.1 and Fig2], disclosed the structure 
calculate, when data is given to each node of an input layer constituting the neural network, an activity level of each node of the input layer from the given data (Yoneda, Column 5, lines 9-18], The output Otj of the j-th node of the i-th layer is calculated by using the following equations, wherein i is an integer larger than I:                                    o/ =JV./) (1)
              F (x) = 1/{1 + exp( -x)} (3)”  (2)
The equation above is the calculation of activity of the J-th node of the i-th layer (input layer) from the given data which are initially input into the neural network. For further explain, see [Column 1, lines 21-25], “During learning operation, dispersed plural input data are given to the neural network so as to correct or modify the connection weights so that reasonable output data are always obtained when any input data are given.”)
Store a weight applied to each edge that connects a node of an intermediate layer constituting the neural network and a node of the input layer (Yoneda, [Column 5, lines 31-34], “The operation is carried out by executing a program memorized in the neural network area 22 of the ROM 2 with reference to connection weights memorized in the connection weight memory area 34 of the RAM 3.” For further 
acquire, from among the activity levels of the respective nodes of the calculated input layer and the stored weight for the respective edges, an activity level of each node in the input layer that has a connection with a node in the intermediate layer, and also acquire the weight for the corresponding edge, and calculate an activity level of the node in the intermediate layer by using the acquired activity level of the respective nodes in the input layer and the acquired weight for the corresponding edges (Yoneda, [Fig.3, column 5, lines 34-44] “In step 100, the output values O1j of respective nodes of the input layer (the first layer) LI are applied to the nodes of the intermediate layer (the second layer) LM, and then the j-the node of the second layer executes an operation to obtain the sum of products expressed by using the following expression:    (4) ” Where the calculation of the equation (4) is corresponding to  intermediate layer activity calculator to calculate the activity level of the input layer LI and the weight connection (W) stores in the memory 34 (the intermediate layer storage as already described above) and the intermediate layer LM.),),
so as to only perform calculation on nodes in the input layer that have a connection with a node in the intermediate layer (Yoneda, [Column 1, lines 16-25], ;
and calculate an activity level of each node in the output layer using the calculated activity level of each node in the intermediate layer (Yoneda, [Fig.3, Column 5, lines 45-55], “Then, in step 102, the output values of the nodes of the intermediate layer (the second layer) LM are calculated by using the sigmoid function of the values calculated by using the expression ( 4). The output of the j-th node of the second layer is calculated by using the following expression:    (5) the output values O2j are applied to the nodes of the output layer (the third layer) LO.” Where the calculation of equation (5) is considered as the output layer activity level calculator to the activity level of nodes in the intermediate layer calculated by using the equation (4), it’s equated to the intermediate layer activity calculator.).
However, Yoneda fails to teach where at least one node in the intermediate layer does not have a connection with at least one node in the input layer
On the other hand, Higgins teaches where at least one node in the intermediate layer does not have a connection with at least one node in the input layer (Higgins, Fig.4, page 6], Examiner’s note, the fully connected layers, wherein, every single node in the current layer is connected with every single node in the next layer, However, the figure 4 is described the neural network with partial connected layers, wherein, all the nodes in the current layer is not connected with every single nodes in the next layer. For further clarification, see the fig 4 below, where all the node in the hidden layer is not connected with every single node in the input layers.   Therefore this neural network system teach the limitation where at least one node in the intermediate layer does not have a connection with at least one node in the input layer. 
    PNG
    media_image1.png
    267
    622
    media_image1.png
    Greyscale
)
Yoneda and Higgins are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins by having at least one node in the intermediate layer does not have a connection with at least one node in the input layer. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the training and testing data in the neural 
Regrading to claim 19, is being rejected for the same reason as the claim 1. 
Regarding to claim 3 Yoneda teaches the inference device according to claim 1, the process further comprising an output layer storage to store a weight for each edge connecting a node in the output layer and a node in the intermediate layer (Yoneda, [Column 5, lines 31-34], “The operation is carried out by executing a program memorized in the neural network area 22 of the ROM 2 with reference to connection weights memorized in the connection weight memory area 34 of the RAM 3.” For further explain see [column 1, lines 19-21], “while each of the nodes of the intermediate layers is related to the respective nodes of the output layers with respective connection weights.” Therefore, the memory area 34 stores the connection weights of each edge between the output layer and intermediate layer.  ),
wherein the process acquires, from among the calculated activity levels of the respective nodes in the intermediate layer and the stored weight for the respective edges, an activity level of a node in the intermediate layer connected with a node in the output layer and weight for a corresponding edge, and calculates an activity level of the node in the output layer by using the acquired activity level of the node in the intermediate layer and the acquired weight for the corresponding edge (Yoneda, [Column 5, lines 45-48], “Then, in step 102, the output values of the nodes of the intermediate layer (the second layer) LM are calculated by 
 	
    PNG
    media_image2.png
    69
    401
    media_image2.png
    Greyscale
      (6)”
Examiner’s note, where the equation (6) is considered as the output layer (LO) activity level calculator, it calculate an activity level of a node in the intermediate layer (LM)  connected with a node in the output layer (LO) and the weight W is considered as the weight of the edge.),
Regrading to claim 5, Yoneda teaches the inference device according to claim 1, wherein the process stores a bias value given to each node in the intermediate layer in addition to the weight for the edge (Yoneda, [Column 4, lines 62-63], “a connection weight memory area 34 for memorizing connection weights of the neural network.” Therefore the memory area 34 (storing the connection weights) corresponding to intermediate layer storage. For further explain, when the VtJ is a bias that add the J-th node. Therefore the memory 34 will include the bia. As it  can be seen at [Column 5, lines 19-22], “where Vtj is a bias for the j-th node of the i-th layer, and 20 wi- 1k, 1j is a connection weight between the k-th node of the (i-1)-th layer and the j-th node of the i-th layer.”),
and the process calculates the activity level of the node in the intermediate layer by using the activity level of the node in the input layer and the weight for the edge and the bias value (Yoneda, [Column 5, lines 19-22], “where Vtj is a bias for 
For further explain, see [Fig.3, column 5, lines 34-44] “In step 100, the output values O1j of respective nodes of the input layer (the first layer) LI are applied to the nodes of the intermediate layer (the second layer) LM, and then the j-the node of the second layer executes an operation to obtain the sum of products expressed by using the following expression: (4)  ” Where the calculation of equation (4) is corresponding to intermediate layer activity calculator, Vtj is bias value, Wi-1k is weight for the edge, input layer LI and intermediate layer LM corresponding to the intermediate layer and the input layer, respectively.).
Regarding to claim 7 Yoneda teaches the inference device according to claim 3, wherein the process stores a bias value given to each node in the output layer in addition to the weight for the edge (Yoneda, [Column 4, lines 62-63], “a connection weight memory area 34 for memorizing connection weights of the neural network.” Moreover, when the VtJ is a bias that add the J-the node. Therefore the memory 34 also include the bias.),
and the process calculates the activity level of the node in the output layer by using the activity level of the node in the intermediate layer and the weight for the edge and the bias value (Yoneda, [Column 5, lines 45- 61], “Then, in step 102, the output values of the nodes of the intermediate layer (the second layer) LM are calculated by using the sigmoid function of the values calculated by using the expression ( 4). The output of the j-th node of the second layer is calculated by using the following expression: 
    PNG
    media_image3.png
    36
    396
    media_image3.png
    Greyscale
  (5)

Then, in step 104, the sum of products of the inputs applied to each of the nodes of the output layer (the third layer) LO is calculated by using the following expression: 
    PNG
    media_image4.png
    70
    401
    media_image4.png
    Greyscale
       (6)
” Where the calculation of equation (5) is considered as the output layer activity level calculator. Vj^3 is the bia value, W is the weight connection of two connected layers, the intermediate layer LM is considered the intermediate layer, and the output layer LO is considered the output layer.).
Regarding to claim 9, Yoneda teaches the inference device according to claim 1, wherein the edges connecting the nodes in the input layer and the intermediate layer or the edges connecting the nodes in the intermediate layer and the output layer include six or more edges that form a loop (Yoneda, [Fig.2, column 5, lines 1-7], “The neural network 10 in this embodiment is com­posed of an input layer LI, an output layer LO and an intermediate layer LM, as shown in FIG. 2. The input layer LI has plural input nodes whose total number is e, the output layer LO has plural output nodes whose total number is g, and the intermediate layer LM has plural output nodes whose total number is f.” for further explain, see [Fig. 2 page 3], the total number of edges are connection between the input layer LI and the intermediate layer LM are more than six edges.).
Regarding to claim 15, Yoneda do not teaches the inference device according to claim 1, wherein an average number of connections per node in the intermediate layer with nodes in the input layer is fifty or less,
the inference device according to claim 1, wherein an average number of connections per node in the intermediate layer with nodes in the input layer is fifty or less (Higgins, [Fig 4, page 6 ], where the average number of connection per node in the intermediate layer 408 with nodes in the input layer 406 is less than 50.),
and an average number of connections per node in the output layer with nodes in the intermediate layer is fifty or less (Higgins, [Fig 4, pages 6], where the average number of connection per node in the output layer 416 with nodes in the intermediate layer 414 is less than 50.).
Yoneda and Higgins are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins by setting the limitation of the average number of connections per node in the intermediate layer with nodes in the input layer is fifty or less. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the training and testing data in the neural network, which is widely used in AI field (Higgins, [Par. 0002], “The technology described in this patent document relates generally to computer based test scoring systems and more particularly to a system and method for automatically scoring a constructed response using a deep convolutional neural network.”
Regarding to claim 17, Yoneda, as modified in view of Higgins teaches the inference device according to claim 1, wherein an average number of connections per node in the intermediate layer with nodes in the input layer is one-tenth or less of the number of nodes in the input layer (Higgins, [Fig.4, Par 0064, lines 5-11], “To perform this transformation, the first hidden layer 408 includes multiple sets of nodes 409A, 409B, and 409C. Each set of nodes of the first hidden layer 408 is directly connected to a set of nodes of the input layer 406. These connections are weighted and enable the numerical vectors received at the input layer 406 to be passed to the first hidden layer 408.” For more clarify, see [Fig.4, page 6] where an average number of connections per node in the intermediate layer 408 with nodes in the input layer 406 is one-tenth or less of the number of nodes in the input layer 406.),
and an average number of connections per node in the output layer with nodes in the intermediate layer is one-tenth or less of the number of nodes in the intermediate layer (Higgins, [Fig 4, page 6] where an average number of connections per node in the output layer 416 with nodes in the intermediate layer 414 is one-tenth or less of the number of nodes in the intermediate layer 414.).
Yoneda and Higgins are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins by setting the limitation of the average number of connections per node in the output layer 416 with nodes in the intermediate layer 414 is one-tenth or less of the number of nodes in the intermediate layer 414.The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the training and testing data in the neural network, which is .
Claims 2, 10, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Higgins further in view Sainath et al. (Pub. No:  US 20140156575– hereinafter, Sainath).  
Regarding to claim 2, Yoneda teaches the inference device according to claim 1, wherein the neural network is constituted to include a plurality of intermediate layers, wherein, for each of the intermediate layers, the intermediate layer storage stores a weight for each edge that connects a node in the present intermediate layer and a node in the input layer when said connection of the nodes is found (Yoneda, [Column 5, lines 31-34], “The operation is carried out by executing a program memorized in the neural network area 22 of the ROM 2 with reference to connection weights memorized in the connection weight memory area 34 of the RAM 3.” For further explain, see [column 1, lines 16-19], “Each of the nodes of the input layers is related to the respective nodes of the intermediate layers with respective connection weights or connection strengths” Therefore the memory area 34 (storing the connection weights) corresponding to intermediate layer storage because the memory area 34 stores all the connection weights two connected layers of the neural network, it’s also includes the connection weight of intermediate layer and input layer. Yoneda discloses the intermedia layers, therefore layer including plurality of layers.),
[…]
when a node in the present intermediate layer is connected with a node in the input layer, the intermediate layer activity level calculator acquires (Yoneda, [Fig.3, column 5, lines 34-44] “In step 100, the output values O1j of respective nodes of the input layer (the first layer) LI are applied to the nodes of the intermediate layer (the second layer) LM, and then the j-th node of the second layer executes an operation to obtain the sum of products expressed by using the following expression: (4)
 
    PNG
    media_image5.png
    63
    403
    media_image5.png
    Greyscale
 ”
Where the equation (4) is corresponding to  intermediate layer activity calculator to calculate the activity level of the input layer LI and the weight connection (W) stores in the memory 34 (the intermediate layer storage as already described above) and the intermediate layer LM.),
from among the calculated activity levels of the respective nodes in the input layer (Yoneda, [column 5, lines 25-26],“the output value O1j of the j-th node of the input layer (the first layer) LI” the output of input layer LI was calculated from the equations (1), (2) and (3) already described above (input layer activity level calculator).)
and the stored weight for the respective edges (Yoneda, [column 5, lines 31-34], “The operation is carried out by executing a program memorized in the neural network area 22 of the ROM 2 with reference to connection weights memorized in the connection weight memory area 34 of the RAM 3.” Therefore the memory area 34 (storing the connection weights) corresponding to intermediate layer storage. For further explain, see [column 1, lines 16-19], “Each of the nodes of the input layers is related to the respective nodes of the intermediate layers with respective connection weights or ,
an activity level of the node in the input layer connected with the node in the present intermediate layer and weight for a corresponding edge (Yoneda, [column 1, lines 16-19], “Each of the nodes of the input layers is related to the respective nodes of the intermediate layers with respective connection weights or connection strengths” and furthermore, [Fig.3, column 5, lines 34-44] “In step 100, the output values O1j of respective nodes of the input layer (the first layer) LI are applied to the nodes of the intermediate layer (the second layer) LM, and then the j-th node of the second layer executes an operation to obtain the sum of products expressed by using the following expression: (4)
 
    PNG
    media_image5.png
    63
    403
    media_image5.png
    Greyscale
 ”
Where the equation (4) is corresponding to  intermediate layer activity calculator to calculate the activity level of the input layer LI and the weight connection (W) stores in the memory 34 (the intermediate layer storage as already described above) and the intermediate layer LM.),
However, Yoneda does not teach and also stores a weight for each edge that connects a node in the present intermediate layer and a node in another intermediate layer when said connection of the nodes is found,
 when a node in the present intermediate layer is connected with a node in another intermediate layer, the process acquires, from among the activity levels of the respective nodes in said another intermediate layer and the stored weight for the respective edges, 
 an activity level of the node in said another intermediate layer connected with the node in the present intermediate layer and weight for a corresponding edge, 
and the intermediate layer activity level calculator calculates an activity level of the node in the present intermediate layer by using the acquired activity level of the node in the input layer or said another intermediate layer and the acquired weight for the corresponding edge.
On the other hand, Sainath teaches also stores a weight for each edge that connects a node in the present intermediate layer and a node in another intermediate layer when said connection of the nodes is found (Sainath, [Par. 0026, lines 13-21], “At each node of the first hidden layer, a non-linear activation function is applied to the sum of the corresponding weighted input values. At the second hidden layer 252, the multiplications of input data values with respective weighting coefficients, performed across all the respective nodes, may be represented as a multiplication of an n2xn1 matrix, e.g., C1 2, by a vector having n1 entries corresponding to n1 output values from the nodes of n1 the first hidden layer 251.” Examiner’s note, the first hidden layer 251 and the second hidden layer 252 are corresponding to the said another intermediate layer and the present intermediate layer, respectively. The weighting coefficient is considered as the weight. The weight connection is should be stored somewhere in other to put into the next layer.),
when a node in the present intermediate layer is connected with a node in another intermediate layer, the process acquires, from among the activity levels of the respective nodes in said another intermediate layer and the stored weight for the respective edges (Sainath, [Par.0024, lines 3-17], “The DBN 125 includes one or more hidden layers 225, a low-rank layer 227, and an output layer 229. Input data tuples 215 are fed to nodes 221 of a first hidden layer. At each node 221, the input data is weighted using weighting coefficients, associated with the respective node, and the sum of the corresponding weighted data is applied to a non-linear activation function. The output from nodes of the first hidden layer is then fed as input data to nodes of a next hidden layer. At each successive hidden layer, output data from nodes of a previous hidden layer are fed as input data to nodes of the successive hidden layer. At each node of the successive hidden layer, input data is weighted, using weighting coefficients corresponding to the respective node, and a non-linear activation function is applied to the sum of the weighted coefficients.” ), 
an activity level of the node in said another intermediate layer connected with the node in the present intermediate layer and weight for a corresponding edge (Sainath, [Par. 0026, lines 13-21], “At each node of the first hidden layer, a non-linear activation function is applied to the sum of the corresponding weighted input values. At the second hidden layer 252, the multiplications of input data values with respective weighting coefficients, performed across all the respective nodes, may be represented as a multiplication of an n2xn1 matrix, e.g., C1 2, by a vector having n1 entries corresponding to n1 output values from the nodes of n1 the first hidden layer 251.” Where the first hidden layer 251 and the second hidden layer 252 are corresponding to the said another intermediate layer and the present intermediate layer, respectively. The weighting coefficient is considered as the weight.), 
and the intermediate layer activity level calculator calculates an activity level of the node in the present intermediate layer by using the acquired activity level of the node in the input layer or said another intermediate layer and the acquired weight for the corresponding edge (Sainath, [Par. 0024, lines 3-11], “The DBN 125 includes one or more hidden layers 225, a low-rank layer 227, and an output layer 229. Input data tuples 215 are fed to nodes 221 of a first hidden layer. At each node 221, the input data is weighted using weighting coefficients, associated with the respective node, and the sum of the corresponding weighted data is applied to a non-linear activation function. The output from nodes of the first hidden layer is then fed as input data to nodes of a next hidden layer.” Where the first hidden layer and the next hidden layer are corresponding to the said another intermediate layer and the present intermediate layer, respectively. The weighting coefficient is considered as the weight. Therefore, the activity level of the node in the present intermediate layer was calculated by the activation function and weighting coefficients with respective connection (edge).).
Yoneda and Sainath are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Sainath by having model of the neural network with multiple intermediate layers and the calculation to calculate the activity level of nodes in the two connected intermediate layers. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the ability to train the data with the large number of the output targets (Sainath, [Par. 0018, lines 8-
Regarding to claim 10, Yoneda and Sainath do not teach the inference device according to claim 2, wherein the edges connecting the nodes in the plurality of intermediate layers include six or more edges that form a loop .
On the other hand, Higgins teaches the inference device according to claim 2, wherein the edges connecting the nodes in the plurality of intermediate layers include six or more edges that form a loop (Higgins, [Fig.4, Par. 0065, lines 5-10], “FIG. 4, a second hidden layer 410 transforms the second numerical vectors generated at the first hidden layer 408. To perform this transformation, the second hidden layer 410 includes multiple sets of nodes 411A, 411B, and 411C. Each set of nodes of the second hidden layer 410 is directly connected to a set of nodes of the first hidden layer 408” for further clarify, see [Fig.4, page 6], where the total connection edges between the first intermediate layer 408 and the second intermediate layer 410 are more than six.).
Yoneda, Higgins and Sainath are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins and Sainath by setting edges connecting the nodes in the plurality of intermediate layers include six or more edges that form a loop. The modification would have been obvious because one of the ordinary skills in art 
Regarding to claim 14, Yoneda, as modified in view of Higgins teaches the inference device according to claim 2, wherein each node in the plurality of intermediate layers is connected with part of all nodes in the input layer or another intermediate layer, which are not adjacent to each other (Higgins, [Fig.4, , [Par 0064, lines 5-11], “To perform this transformation, the first hidden layer 408 includes multiple sets of nodes 409A, 409B, and 409C. Each set of nodes of the first hidden layer 408 is directly connected to a set of nodes of the input layer 406. These connections are weighted and enable the numerical vectors received at the input layer 406 to be passed to the first hidden layer 408.” For more clarify, see [Fig.4, page 6] where each node in the plurality of intermediate layers 408 is connected with part of all nodes in the input layer 406 or another intermediate layer, which are not adjacent to each other.).
Yoneda, Higgins and Sainath are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins and Sainath by setting the plurality of intermediate layers is connected with part of all nodes in the input layer or another intermediate layer, 
Regarding to claim 16, Yoneda, as modified in view of Higgins teaches the inference device according to claim 2, wherein an average number of connections per node in the plurality of intermediate layers with nodes in the input layer or another intermediate layer is fifty or less (Higgins, [Fig 4, pages 6], where the average number of connection per node in the plurality of intermediate layer with nodes in another intermediate layer is less than 50.).
Yoneda, Higgins and Sainath are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins and Sainath by setting average number of connections per node in the plurality of intermediate layers with nodes in the input layer or another intermediate layer is fifty or less. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the training and testing data in the neural network, which is widely used in AI field (Higgins, [Par. 0002], “The technology described in this patent document relates 

Regarding to claim 18, Yoneda, as modified in view of Higgins teaches the inference device according to claim 2, wherein an average number of connections per node in the plurality of intermediate layers with nodes in the input layer or another intermediate layer is one-tenth or less of the number of nodes in the input layer or said another intermediate layer ([Fig.4, , Par 0064, lines 5-11], “To perform this transformation, the first hidden layer 408 includes multiple sets of nodes 409A, 409B, and 409C. Each set of nodes of the first hidden layer 408 is directly connected to a set of nodes of the input layer 406. These connections are weighted and enable the numerical vectors received at the input layer 406 to be passed to the first hidden layer 408.” For more clarify, see [Fig.4, page 6] where an average number of connections per node in the intermediate layer 408 with nodes in the input layer 406 is one-tenth or less of the number of nodes in the input layer 406.).
Yoneda, Higgins and Sainath are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins and Sainath by setting intermediate layers with nodes in the input layer or another intermediate layer is one-tenth or less of the number of nodes in the input layer. The modification would have been obvious because one of 
The claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Higgins further in view of Bush et al. (Patent. No.  6119112-hereinafter, Bush). 
Regarding to claim 6, Yoneda teaches the inference device according to claim 5, wherein, for each node in the intermediate layer, the process performs product sum operation on between respective activity levels of respective nodes in the input layer connected with the present node in the intermediate layer and weight for respective edges connecting the present node in the intermediate layer and the respective nodes in the input layer, adds a bias value of the present node in the intermediate layer to a result of the product sum operation (Yoneda, [Fig.3, column 5, lines 34-44] “In step 100, the output values O1j of respective nodes of the input layer (the first layer) LI are applied to the nodes of the intermediate layer (the second layer) LM, and then the j-the node of the second layer executes an operation to obtain the sum of products expressed by using the following expression: (4)

    PNG
    media_image5.png
    63
    403
    media_image5.png
    Greyscale
 ”
intermediate layer activity calculator, Vtj is bias value, Wi-1k is weight for the edge, input layer LI and intermediate layer LM corresponding to the intermediate layer and the input layer, respectively.),
However, Yoneda and Higgins do not teaches and calculates, by using the addition result as an argument of an activation function of the neural network, a resulting value of the activation function as an activity level of the present node in the intermediate layer.
On the other hand, Bush teaches and calculates, by using the addition result as an argument of an activation function of the neural network, a resulting value of the activation function as an activity level of the present node in the intermediate layer (Bush, [Fig. 4, column 7, lines 6 -15], “Referring to FIG. a representative embodiment of a feed forward neural network will now be described. This is only illustrative of one way in which a neural network can function. Input data is provided to input storage locations called input nodes in the input layer 405. The hidden layer 403 nodes each retrieve the input values from all of the inputs in the input layer 405. Each node has a weight with each input value. Each node multiples each input value times its associated weight, and sums these values for all of the inputs. This sum is then used as input to an equation (also called a transfer function or activation function) to produce an output or activation for that node.” Where the hidden layer 403 is considered as the intermediate layer.).
Yoneda, Higgins and Bush are analogous in arts because they have the same field of endeavor of training data in neural network. 

Regarding to claim 8, Yoneda in view of Higgins teaches the inference device according to claim 7, wherein, for each node in the output layer, the process performs product sum operation on between respective activity levels of respective nodes in the intermediate layer connected with the present node in the output layer and weight for respective edges connecting the present node in the output layer and the respective nodes in the intermediate layer, adds a bias value of the present node in the output layer to a result of the product sum operation (Yoneda, [Column 5, lines 45- 61], “Then, in step 102, the output values of the nodes of the intermediate layer (the second layer) LM are calculated by using the sigmoid function of the values calculated by using the expression ( 4). The output of the j-th node of the second layer is calculated by using the following expression: 
    PNG
    media_image3.png
    36
    396
    media_image3.png
    Greyscale
  (5) the output values O2j are applied to the nodes of the output layer (the third layer) LO.  Then, in step 104, the sum of products of the inputs applied to each of the nodes of the output layer (the third layer) LO is calculated by using the following expression: 
    PNG
    media_image4.png
    70
    401
    media_image4.png
    Greyscale
   (6)” ), 
However, Yoneda and Higgins do not teaches and calculates, by using the addition result as an argument of an activation function of the neural network, a resulting value of the activation function as an activity level of the present node in the output layer.
On the other hand, Bush teaches and calculates, by using the addition result as an argument of an activation function of the neural network, a resulting value of the activation function as an activity level of the present node in the output layer (Bush, [Column 7, lines 20 – 26], “In the neural network with only one hidden layer 403 as shown in FIG. 4, the 20 output values or activations would then be computed. For each output node, the output values or activations from each of the hidden nodes is retrieved. Each output or activation is multiplied by its associated weight, and these values are summed. This sum is then used as input to an equation which produces as its result the output data or forecast 409.” Moreover, see [Fig. 4, page], the output layer 401 is considered as the output layer.).
Yoneda and Bush are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda and Higgins’s method, in view of Bush by having a system to calculate the 
The claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Higgins further in view of Bush et al. (Patent. No.  6119112-hereinafter, Bush) and further in view of Frazao et al (DropAll: Generalization of Two Convolutional Neural Network Regularization Methods, 2013, Dept. of Informatics, Univ. Beira Interior and Institute  Telecomunicate Covilha, Portugal – hereinafter, Frazao).  
Regarding to claim 11, Yoneda, as modified in view of Higgins and Bush teaches  the inference device according to claim 1, wherein each node in the intermediate layer is connected with part of all nodes in the input layer (Bush, [column 2, lines 10 -17], “To quickly understand how this is achieved, assume as given a neural network architecture(s) having an input layer, some number of hidden layers, and an output layer, each layer having one or more nodes, and all nodes in the input layer connected to a different historical datum from the set of historical data, with each node in the input layer connected to each node in the first, and possibly only, hidden layer” Moreover [ column 2, lines 17-20], “and each node in the first hidden layer connected to each node ,
Yoneda, Higgins and Bush are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda and Higgins’s method in view of Bush by having each node in the intermediate layer is connected with part of all nodes in the input layer. The modification would have been obvious because one of the ordinary skills in art would be motivated to produce the output or the activation of the nodes in that layer more effectively (Bush, [Column 1, lines 17-24], “Thus, prediction and classification plays an important role in the planning process of any organization. The ability to accurately predict future conditions and needs is critical to the survival of many organizations. These orga­nizations rely on predictions and classifications so that they can allocate resources efficiently, balance workload against the predicted demand and plan their operations to meet the needs and demands that will be placed upon them.”).
However, Yoneda, Higgins and Bush do not teach which are randomly selected from among the all nodes and the each node in the output layer is connected with part of all nodes in the intermediate layer, which are randomly selected from among the all nodes.
On the other hand, Frazao teaches which are randomly selected from among the all nodes and the each node in the output layer is connected with part of all nodes in the intermediate layer, which are randomly selected from among the all nodes (Frazao, [page 2, section 1, the last paragraph], “Two new approachs have been recently proposed: DropOut [1] and DropConnect [2], which is a generalization of the previous. When training with DropOut, a randomly selected subset of activations is droped.” That is well known in art, the neural network has connection weight of nodes through input layer to hidden layers ,and hidden layer to output layer, therefore  when training neural network is using with DropOut method is dropping the units (nodes) randomly so size of nodes on each layers is randomly selected.).
Yoneda, Higgins Bush, and Frazao are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda, Higgins and Bush’s method, in view of Frazao by having the system be able to randomly select the two connected layers among the nodes. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the training data and ability to reduce the error rate ([Frazao, Abstract, the last paraghap], “We show the validity of our proposal by improving the classification error of networks trained with DropOut and DropConnect, on a common image classification dataset.”).
Regrading to claim 12, the method claim is being rejected for the same reason as claim 11. 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Higgins further in view Gadea et al. (NPL: Artificial Neural Network Implementation on a single FPGA of a Pipelined On- Line Backpropagation_ .  
Regarding to claim 13, Yoneda, as modified in view of Higgins teaches the inference device according to claim 1, wherein each node in the intermediate layer is connected with part of all nodes in the input layer, which are not adjacent to each other (Higgins, [Fig.4, , Par 0064, lines 5-11], “To perform this transformation, the first hidden layer 408 includes multiple sets of nodes 409A, 409B, and 409C. Each set of nodes of the first hidden layer 408 is directly connected to a set of nodes of the input layer 406. These connections are weighted and enable the numerical vectors received at the input layer 406 to be passed to the first hidden layer 408.” For more clarify, see [Fig.4, page 6] where the note in the intermediate layer 408 is connected with part of all nodes in the input layer 406, which are not adjacent to each other.),
Yoneda and Higgins are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda’s method, in view of Higgins by having at least one node in the intermediate layer does not have a connection with at least one node in the input layer. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the training and testing data in the neural network, which is widely used in AI field (Higgins, [Par. 0002], “The technology described in this patent document relates generally to computer based test scoring 
However, Yoneda and Higgins do not teaches and each node in the output layer is connected with part of all nodes in the intermediate layer, which are not adjacent to each other.
On the other hand, Gadea teaches and each node in the output layer is connected with part of all nodes in the intermediate layer, which are not adjacent to each other (Gadea, [Section 2.1, Fig.1] showing the multilayer perceptron with three layers, two hidden layers and output layers, wherein the each node in layer 1 is not connected with all the node in layer 2 and each node in layer 2 is not connected with all the node in layer 3. 

    PNG
    media_image6.png
    525
    605
    media_image6.png
    Greyscale
 ).
Yoneda, Higgins and Gadea are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda and Higgins’s method, in view of Gadea by having each node in the output layer is connected with part of all nodes in the intermediate layer, which are not adjacent to each other. The modification would have been obvious because one of the 
a) Forward phase. Apply the pattern ai K to the input layer and propagate the signal forwards through the network until the final outputs ai L have been calculated for each i… All the elements in (3) are given at the same time as the necessary elements for the error calculation step; therefore it is possible to perform these two last steps simultaneously (during the same clock cycle) in this on-line version and to reduce the number of steps to two: forward step (1) and backward step (2) and (3). However in the batch-line version, the weight update is performed at the end of an epoch (set of training patterns) and this approximation would be impossible.”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Higgins and further in view of Matthew et al. (Learning grammatical structure with Echo State Networks, Department of Computer Science and Engineering, University of California at San Diego, 9500 Gilman Drive, Dept 0404, San Diego, CA 92093-0404, USA, 2007– hereinafter, Matthew).  
Regarding to claim 4, Yoneda, as modified in view of Higgins teaches  […], and also store a weight for each edge that connects a node in the output layer and a node in the intermediate layer when said connection of the nodes is found (Yoneda, [column 5, lines 31-34], “The operation is carried out by executing a program memorized in the neural network area 22 of the ROM 2 with reference to connection weights memorized in the connection weight memory area 34 of the RAM 3.” For further ,
[…]
when a node in the output layer is connected with a node in the intermediate layer, the process acquires, from among the calculated activity levels of the respective nodes in the intermediate layer and the stored weight for the respective edges (Yoneda, column 5, lines 31-34], “The operation is carried out by executing a program memorized in the neural network area 22 of the ROM 2 with reference to connection weights memorized in the connection weight memory area 34 of the RAM 3.” For further explain see [column 1, lines 19-21], “while each of the nodes of the intermediate layers is related to the respective nodes of the output layers with respective connection weights.” There for the output layer storage is considered as the memory area 34 because it also store the connection weight of output layer and intermediate layer. ),
an activity level of the node in the intermediate layer that has connection with the node in the output layer and weight for a corresponding edge, and the process calculates an activity level of the node in the output layer by using the acquired activity level of the node in the input layer or the intermediate layer and the acquired weight for the corresponding edge (Yoneda, [Column 5, lines 45-48], “Then, in step 102, the output values of the nodes of the intermediate layer (the second layer) LM are calculated by using the sigmoid function of the values calculated by using 

    PNG
    media_image2.png
    69
    401
    media_image2.png
    Greyscale
      (6)” Where the equation (6) is considered as the output layer (LO) activity level calculator, it calculate an activity level of a node in the intermediate layer (LM) connected with a node in the output layer (LO) and the weight W is considered as the weight .).
However, Yonena and Higgins do not teaches the inference device according to claim 1, the process further comprising storing a weight for each edge that connects a node in the output layer and a node in the input layer when said connection of the nodes is found , wherein, when a node in the output layer is connected with a node in the input layer, the output layer activity level calculator acquires, from among the calculated activity levels of the respective nodes in the input layer and the stored weight for the respective edges, an activity level of the node in the input layer that has connection with the node in the output layer and weight for a corresponding edge,
On the other hand, Matthew teaches the inference device according to claim 1, the process further comprising storing a weight for each edge that connects a node in the output layer and a node in the input layer when said connection of the nodes is found (Matthew, [Section. 3.1, page 426], “Wout, the connections from the input and hidden layers to the output layer.” For further explain see [Fig. 1, page 425], “Fig.1. Network architectures used in the experiments. Connections between layers are ,
wherein, when a node in the output layer is connected with a node in the input layer, the output layer activity level calculator acquires, from among the calculated activity levels of the respective nodes in the input layer and the stored weight for the respective edges, an activity level of the node in the input layer that has connection with the node in the output layer and weight for a corresponding edge (Mathew, [Section. 3.1, page 426], “Echo State Networks distinguish four sets of weights: Win, weights from the input layer to the hidden layer, Whidden, the recurrent connections from the previous state of the hidden layer to the current hidden layer, Wback, recurrent connections from the previous output to the hidden layer, andWout, the connections from the input and hidden layers to the output layer.” For further explain see [Fig. 1, page 425], “Fig.1. Network architectures used in the experiments. Connections between layers are displayed as arrows, with fixed connections displayed as dotted lines and trained connections as solid lines.” Therefore, Echo State Networks are considered as the output layer activity level calculator. It’s well known in art, the connection weight of edges should be stored in some memory in order to produce the output data.),
Yoneda, Higgins and Matthew are analogous in arts because they have the same field of endeavor of training data in neural network. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Yoneda and Higgins’s method, in view of Mathew by having node in the output layer is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 571 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	/E.T./           Examiner, Art Unit 2126                                                                                                                                                                                             
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184